Citation Nr: 1735496	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an esophageal ulcer.

2.  Entitlement to service connection for hiatal hernia. 

3.  Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 6, 2011. 

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 20, 2015. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty for training from April 1998 to September 1998 and active duty from February 2004 to May 2005, which included service in Afghanistan.  The Veteran also had additional Army Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A subsequent May 2013 rating decision increased the rating for the Veteran's service-connected PTSD to 70 percent effective April 6, 2011.  Then, in a March 2016 rating decision, a 100 percent disability rating was assigned, effective January 20, 2015.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the increased rating claim for the Veteran's service-connected PTSD remains on appeal.  

The Board notes that the Veteran had requested a Travel Board hearing in connection with his claims, but withdrew his request in March 2017. 


FINDINGS OF FACT

1.  In a March 2017 written statement to the RO, the Veteran withdrew his appeal as to the denial of service connection for an esophageal ulcer. 

2.  In a March 2017 written statement to the RO, the Veteran withdrew his appeal as to the denial of service connection for hiatal hernia. 

3.  Throughout the appellate period prior to January 20, 2015, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as social relations, work, and mood, without total social and occupational impairment. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the issue of the denial of service connection for an esophageal ulcer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal as to the issue of the denial of service connection for hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  Throughout the appellate period prior to April 6, 2011, the criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  Throughout the appellate period prior to January 20, 2015, the criteria for a disability rating for PTSD in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a March 2017 writing to the RO, the Veteran and his representative withdrew his claims as to a denial for service connection for an esophageal ulcer and hiatal hernia.  As the withdrawal was received by VA prior to the issuance of a final decision as to this issue, the Board accordingly finds that there remains no allegation of error of fact or law for appellate consideration.

II.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in December 2008, March 2011, March 2012 and additional development letters satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied. 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in June 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

III.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.

a.  Entitlement to an Initial Increased Rating in excess of 30 percent prior to April 6, 2011

With the above criteria in mind, the Board notes that during this time, the Veteran's symptoms of PTSD more closely approximately a 70 percent disability rating, but no higher.

During this time, the Veteran was receiving treatment for his service-connected PTSD at a VA treatment center. Throughout this period, the Veteran consistently reported symptoms of irritability, anxiousness, avoidance, feeling as though he might explode, and inappropriate reactions to small stressors.  The Veteran also noted that he had difficulty sleeping most nights and had nightmares relating to his PTSD stressor.  See, May 2008 VA examination, post-service treatment records dated February 2011, November 2010 and September 2010.  Additionally, the Veteran was reported to have memory problems.  Specifically, get would get lost or pass his desired destination and his wife stated that she had to remind the Veteran to take his medication each day and to complete daily tasks, to include taking a shower and brushing his teeth.  See, post-service treatment records dated February 2009, April 2009, and December 2009.  The Veteran also noted that he stopped carrying a weapon because he "doesn't want to hurt anyone."  See, March 2010 post-service treatment records. 

In terms of social functioning, the Veteran and his spouse reported a strained relationship, noting that lack of communication was a main factor for that.  The Veteran also stated that he did not interact with anyone outside of his immediate family and did not participate in any sort of leisure activities.  See, December 2009 post-service treatment record. 

The Board notes that during this time, the Veteran occasionally reported symptoms of varying severity.  However, the Veteran's symptoms were also heavily regulated by the means of several different medications.  Additionally, the Board notes that the severity and symptomatology reported during the Veteran's May 2008 VA examination were very similar to the ones noted in his April 2011 VA examination, which resulted in his subsequent increase in disability rating to 70 percent.  See, May 2008 and April 2011 VA examinations. 

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD symptomatology most nearly approximates the criteria for a 70 percent disability and therefore, the Veteran is entitled to an initial rating of 70 percent, but no higher, prior to April 06, 2011.  38 U.S.C.A. § 5107 (West 2014).

The Board notes that the Veteran is not entitled to an initial rating in excess of 70 percent because the medical evidence included in the record does not indicate that the Veteran's condition included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name. Additionally, the Veteran was employed through December 2014 and continued to maintain relationships with his immediate family during this time frame.

b.  Entitlement to an Increased Rating in excess of 70 percent prior to January 20, 2015

At his April 2011 VA examination, the Veteran endorsed symptoms such as troubled sleep, distressing nightmares, hypervigilance, exaggerated startle response, avoidance, detachment from others and poor quality of mood, among others.  He also noted a limited relationship with his family and denied any leisure activities.  However, he did not have delusions, hallucinations, or inappropriate behavior.  The examiner also noted that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  See, April 2011 VA examination.  At his January 2014, the Veteran endorsed almost identical symptoms and the examiner concluded that the Veteran's PTSD symptoms cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  See, January 2014 VA examination. 

While the Board acknowledges that the Veteran's symptoms of PTSD had progressed somewhat and did occur with more regularity prior to January 20, 2015, the Board finds that these are not enough to consider the Veteran totally impaired both socially and occupationally.  The medical evidence included in the record does not indicate that the Veteran's condition includes gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, the Veteran's intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Board finds that a rating of 100 percent is not warranted for the Veteran's service-connected PTSD prior to January 20, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.


IV.  Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD symptoms are found to be contemplated under the rating criteria based on the ratings assigned during the time frame on appeal.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.













ORDER

The appeal of the denial of service connection for an esophageal ulcer is dismissed. 

The appeal of the denial of service connection for a hiatal hernia is dismissed. 

Entitlement to an initial increased rating of 70 percent, but not higher, for the period prior to April 6, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 70 percent prior to January 20, 2015, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


